Per Curiam.
Plaintiff had judgment in the court below on August 7, 1915. Thereafter, and on August 25th, a motion for a new trial was denied, and the defendant has appealed both from the judgment and from such order.
Respondent moves to dismiss the appeal upon the ground that same is duplicitous. He relies, in support of his motion, upon certain authorities from other jurisdictions, and also upon the cases of Prondzinski v. Garbutt, 9 N. D. 239, 83 N. W. 23; Kinney v. Brotherhood of American Yeomen, 15 N. D. 21, 106 N. W. 44; Sucker State Drill Co. v. Brock, 18 N. D. 8, 118 N. W. 348; Paulsen v. Modern Woodmen, 21 *328N. D. 235, 130 N. W. 231; Shockman v. Ruthruff, 28 N. D. 597, 149 N. W. 680.
The motion is clearly untenable, and must be denied. The case of Prondzinski v. Garbutt is the only case cited which supports respondent’s contention, and the rule there announced was expressly repudiated in Kinney v. Brotherhood of American Yeomen, 15 N. D. 21, 106 N. W. 44. The latter authority has been followed in the Sucker State Drill Co. Case and also in Shockman v. Ruthruff, 28 N. D. 597, 149 N. W. 680, and the practice is now firmly settled in this state to the effect that an appeal from a judgment and from an order made after judgment is not duplicitous.
Motion denied.